DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1, the language “… at least a portion of the medical assembly [[dispowed]] disposed within the second compartment … a fluid drain bag and a Foley [[cathether]] catheter …” should be changed for clarity.
Claim 1 should be revised to conclude as a sentence, to read “… for accommodating one or more of the first syringe or the second syringe . ” 
In claim 14, the language “… the first compartment being [[sepearated]] separated from the second compartment by a wall …
… a compartment of the tray defines a lubricating jelly application chamber configured to lubricate … 
… chamber to lubricate [[to]] the portion of the Foley catheter.” should be changed for clarity. 
In claim 21, the language “… the surface defining a lubricating jelly application chamber configured to lubricate at least a portion of the Foley catheter …” should be changed for clarity. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 calls for “… wherein the one of the first syringe or the second syringe comprises the first syringe and the first syringe contains the lubricating jelly.” This language appears redundant because the group of first and second syringes necessarily includes the first syringe. 
Claim 4 calls for “…wherein the second syringe is disposed in the same compartment.” This language is ambiguous because parent claim 1 describes first and second compartments. Examiner suggests to rephrase this limitation in terms of both the first and second syringes being disposed in the same compartment. 
Claim 8 calls for “…a tray comprising a first compartment and a lubricating jelly application chamber separated by a wall, with an opening allowing access to the lubricating jelly application chamber…” This language conflicts with the description in the specification, which describes that the first compartment itself comprises a lubricating jelly application chamber (¶ [0053], For instance, when the first compartment 101 has a first compartment base member 107 configured with a stair-stepped contour 115, the first compartment 101 can be used as a lubricant applicator for the catheter). Examiner suggests to rephrase this claim in terms of a first compartment that serves as a lubricating jelly application chamber and a second compartment. 
Claim 13 calls for “…wherein the first compartment is adjacent to the lubricating jelly application chamber.” This description conflicts with the specification as discussed for claim 8. 
Claims 3, 5-7 and 9-12 are rejected for depending on a rejected parent claim. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 11 and 12 of Tomes ‘812; Jennifer E. et al. (US 10251812 B2) in view of Serany; Frank J. Jr. et al. (US 3329261 A).
Regarding pending claim 1, Tomes ‘812 claims substantially all limitations in patented claims 1, 7, 10 and 12, namely a medical procedure kit (claim 1, a tray configured to accommodate a catheter assembly; claim 12, a catheter packaging system), comprising: 
a tray having a first compartment for receiving one or more syringes (claim 1, a first compartment); and
a second compartment for receiving a medical assembly (claim 1, a second compartment … a catheter assembly comprising a fluid bag disposed within the second compartment of the tray);
the second compartment bounded by a surface defining an opening allowing access to the second compartment (claim 7, the first barrier defining a first opening between the first compartment and the second compartment);
a first syringe and a second syringe disposed within the tray in accordance with an order of their use during a catheterization procedure (claim 1, a first syringe disposed within the first compartment of the tray; a second syringe disposed within the first compartment of the tray … wherein: the first syringe and the second are ordered within the tray in accordance with their use during a catheterization procedure);
at least a portion of the medical assembly disposed within the second compartment (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray); 
wherein the medical assembly comprises a coiled tubing coupled between a fluid drain bag and a catheter (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray; claim 12, a second compartment for accommodating a coiled medical device); and 
wherein: one of the first syringe or the second syringe contains lubricating jelly (claim 10, the lubricating jelly application compartment to receive lubricating jelly from the one of the first syringe or the second syringe);
the first compartment defines one or more contours for accommodating one or more of the first syringe or the second syringe (claim 1, the first compartment defines one or more contours for accommodating flanges of one or more of the first syringe or the second syringe).  
Tomes ‘812 does not claim an outer packaging, that the second syringe contains water or that the catheter is a Foley catheter. Serany discloses a compact package containing sterile components for catheterization (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising: 
a tray (col. 1, lines 60-70, tray 12); 
a Foley catheter (col. 3, lines 20-25, Foley catheter 48); 
an outer packaging disposed about the tray (col. 1, lines 60-70, envelope 16); and
a syringe containing water (col. 3, lines 5-10, The tray 12 has a further depression 44 for a prefilled syringe 45 used to inflate the balloon on the catheter … the barrels 45b filled with a fixed amount of sterile water). 
Serany includes a common type of urinary catheter in the kit, supplies inflation fluid with a catheterization kit and also protects the kit from dust or contamination during shipping and storage. One would be motivated to modify the claims of Tomes ‘812 with Serany’s outer packaging and sterile water in order to protect the contents of the kit, and also to inflate a conventional urinary catheter. Therefore, it would have been obvious to modify the claims of Tomes ‘812 with Serany’s outer packaging and sterile water in order to protect the catheter kit and operate the catheter.   

Regarding pending claim 8, Tomes ‘812 claims all limitations in patented claims 1, 2, 7, 10 and 12, namely a medical procedure kit, comprising a tray (claim 1, a tray configured to accommodate a catheter assembly; claim 12, a catheter packaging system); 
comprising a first compartment (claim 1, a first compartment); and 
a lubricating jelly application chamber (claim 2, the first compartment defining a lubricating jelly applicator); 
separated by a wall with an opening allowing access to the lubricating jelly application chamber (claim 7, the first barrier defining a first opening between the first compartment and the second compartment);
a container of lubricating jelly disposed within the tray (claim 10, the lubricating jelly application compartment to receive lubricating jelly from the one of the first syringe);
a coiled tubing coupled between a fluid drain bag and a catheter (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray; claim 12, a second compartment for accommodating a coiled medical device);
wherein: the coiled tubing, the fluid drain bag, and the catheter are disposed within the medical procedure kit (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray; claim 12, a second compartment for accommodating a coiled medical device); and 
the lubricating jelly application chamber is configured to receive lubricating jelly from the container of lubricating jelly for lubricating at least a portion of the catheter with the lubricating jelly (claim 10, the lubricating jelly application compartment to receive lubricating jelly from the one of the first syringe or the second syringe to lubricate the catheter). 
Tomes ‘812 does not claim wrap material or outer packaging, and does not explicitly claim a Foley catheter. Serany discloses a catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising:
a Foley catheter (col. 3, lines 20-25, Foley catheter 48); 
at least one layer of wrap material enclosing a tray within one or more folds of the at least one layer of wrap material (col. 1, lines 60-70, wrap 14); and 
an outer packaging disposed about both the tray and the at least one layer of wrap material (col. 1, lines 60-70, envelope 16).  
Serany selects a well-known type of urinary catheter and protects a catheterization kit from contamination. Regarding the rationale and motivation to modify the claims of Tomes ‘812 with Serany’s wrap material and outer packaging, see the discussion of claim 1 above. 
One would be motivated to modify the claims of Tomes ‘812 with Serany’s outer packaging and sterile water in order to protect the contents of the kit, and also to inflate a conventional urinary catheter. Therefore, it would have been obvious to modify packaging and sterile water in order to protect the catheter kit and operate the catheter.  

Regarding pending claim 14, Tomes ‘812 claims all limitations in patented claims 1, 2, 7 and 12, namely a medical procedure kit (claim 1, a tray configured to accommodate a catheter assembly; claim 12, a catheter packaging system), comprising: 
a tray having a first compartment, a second compartment, and a third compartment (claim 1, a contoured surface defining at least three compartments);
the first compartment being separated from the second compartment by a wall (claim 1, a first barrier separating the first compartment from the second compartment);
a first syringe and a second syringe disposed within the tray (claim 1, a first syringe disposed within the first compartment of the tray; a second syringe disposed within the first compartment of the tray);
a catheter coupled to a fluid drain bag via a coiled tubing, the catheter disposed within the second compartment of the tray (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray; claim 12, a second compartment for accommodating a coiled medical device); and 
a compartment of the tray defines a lubricating jelly application chamber to lubricate at least a portion of the catheter (claim 2, the first compartment defining a lubricating jelly applicator); and 
the tray defines an opening through which one or more of the catheter or the coiled tubing can be passed into the lubricating jelly application chamber to lubricate to the portion of the catheter  (claim 2, the first compartment defining a lubricating jelly applicator; claim 7, the first barrier defining a first opening between the first compartment and the second compartment).  
Tomes ‘812 does not claim swabsticks or a wrap, and does not explicitly claim that the catheter is a Foley catheter. Serany discloses a kit including a Foley catheter (col. 3, lines 20-25, Foley catheter 48); and 
one or more swabsticks disposed within a compartment (col. 2, lines 55-65, The tray also has a depression 32 for balls 34 of cleansing material, e.g. rayon … forceps 36).
Regarding the limitation of swabsticks disposed in a third compartment, Tomes ‘812 claims a third compartment (claim 1, a third compartment comprising a third compartment base member); and Serany discloses that the swabs are contained in a separate compartment (col. 2, lines 55-65, rayon balls 34 in their stored position in the depression 32). A skilled artisan would have been able to modify the claims of Tomes ‘812 with Serany’s swabs by placing the swabs in the third compartment of Tomes ‘812, to provide a cleaning accessory and to make room for other components in the kit. 
Serany selects a well-known type of urinary catheter and protects a catheterization kit from contamination. Regarding the rationale and motivation to modify the claims of Tomes ‘812 with Serany’s wrap material and outer packaging, see the discussion of claim 1 above. 

Regarding pending claim 21, Tomes ‘812 claims all limitations in patented claims 1, 2, 7, 11 and 12, namely a catheter kit, comprising: 
a surface defining a tray (claim 1, a tray configured to accommodate a catheter assembly; claim 12, a catheter packaging system); 
comprising at least two compartments at least partially separated by a barrier (claim 1, a contoured surface defining at least three compartments separated by barriers and a perimeter wall);
the at least two compartments being open via a top opening of the tray (claim 11, each of the first compartment, the second compartment, and the third compartment open along a side of the tray opposite the second base member); 
a first syringe disposed in a first compartment of the at least two compartments (claim 1, a first syringe disposed within the first compartment of the tray); 
a second syringe disposed within the tray (claim 1, a second syringe disposed within the first compartment of the tray);
a catheter coupled to a coiled tubing and a fluid drain bag (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray; claim 12, a second compartment for accommodating a coiled medical device);
with the catheter being disposed within a second compartment of the at least two compartments (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray);
the surface defining a lubricating jelly application chamber to lubricate at least a portion of the catheter when the portion of the catheter is passed through an opening defined by a barrier bounding the lubricating jelly application chamber into the lubricating jelly application chamber (claim 2, the first compartment defining a lubricating jelly applicator; claim 7, the first barrier defining a first opening between the first compartment and the second compartment). 
Tomes ‘812 does not claim swabsticks or a wrap, and does not explicitly claim that the catheter is a Foley catheter. Serany discloses a kit including a Foley catheter (col. 3, lines 20-25, Foley catheter 48); 
one or more swabsticks disposed in a compartment defined by the surface of a tray (col. 2, lines 55-65, The tray also has a depression 32 for balls 34 of cleansing material, e.g. rayon … forceps 36); and 
a wrap folded about the tray (col. 1, lines 60-70, wrap 14).   
Serany provides cleaning supplies, selects a well-known type of urinary catheter and protects a catheterization kit from contamination. Regarding the rationale and motivation to modify the claims of Tomes ‘812 with Serany’s features, see the discussion of claims 1 and 14 above. 

Regarding pending claims 2-7, 9-13, 15, 16 and 18-20, Tomes ‘812 claims all limitations in patented claims 1, 2, 9 in combination with Serany as shown in table 1. 
Regarding the limitation in claim 15 of the tray comprising a single layer tray, Tomes ‘812 claims that a first barrier separates the first compartment from the second compartment and a second barrier separates the second compartment from the third compartment (claim 1). Therefore, the compartments appear to extend along a single layer tray. 
Table 1: Tomes ‘812 double patenting
Pending claim 
Tomes ‘812 or Serany
Pending claim 
Tomes ‘812 or Serany
Pending claim 
Tomes ‘812 or Serany
2
1
9
2, 9, 10
16
Serany
3
Serany
10
Serany
18
1
4
1
11
Serany
19
1
5
1
12
Serany
20
1
6
2, 9, 10
13
1


7
Serany
15
1





Claims 1-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11-13, 15, 21-22, 25-26, 34, 36 and 44 of Tomes ‘753; Jennifer E. et al. (US 9522753 B2) in view of Serany; Frank J. Jr. et al. (US 3329261 A). 
Regarding pending claim 1, Tomes ‘753 claims substantially all limitations in patented claims 1, 11, 12, 15, 36 and 44.  Although Tomes ‘753 claims a method, Tomes ‘753 also claims substantially all the structures of claim 1. 
Tomes ‘753 does not explicitly claim that the second syringe contains water. Serany discloses a compact package containing sterile components for catheterization (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising: 
a syringe containing water (col. 3, lines 5-10, The tray 12 has a further depression 44 for a prefilled syringe 45 used to inflate the balloon on the catheter … the barrels 45b filled with a fixed amount of sterile water). 
Serany supplies a catheterization kit with inflation fluid for a Foley catheter. One would be motivated to modify the claims of Tomes ‘753 with Serany’s sterile water in order to inflate a conventional urinary catheter. Therefore, it would have been obvious to modify the claims of Tomes ‘753 with Serany’s sterile water in order to operate a Foley catheter.   

Regarding pending claim 8, Tomes ‘753 claims substantially all limitations in patented claims 1, 11, 13, 15 and 44. 

Regarding pending claim 14, Tomes ‘753 claims substantially all limitations in patented claims 1, 11, 13, 21, 25, 34 and 44. Tomes ‘753 does not explicitly claim swabsticks. Serany discloses a kit including one or more swabsticks disposed within a compartment (col. 2, lines 55-65, The tray also has a depression 32 for balls 34 of cleansing material, e.g. rayon … forceps 36).
Regarding the limitation of swabsticks disposed in a third compartment, Tomes ‘753 claims a third compartment (claim 34. a third compartment); and Serany discloses that the swabs are contained in a separate compartment (col. 2, lines 55-65, rayon balls 34 in their stored position in the depression 32). A skilled artisan would have been able to modify the claims of Tomes ‘753 with Serany’s swabs by placing the swabs in the third compartment of Tomes ‘753, in order to provide a cleaning accessory and to make room for other components in the kit. 

Regarding pending claim 21, Tomes ‘753 claims substantially all limitations in patented claims 1, 11, 13, 15, 21, 22, 26 and 44. Regarding the limitation of the at least two compartments being open via a top opening of the tray, Tomes ‘753 claims that the two compartments are bounded by a perimeter wall that is less than three inches in height (claim 26).  Regarding the limitation of a first syringe disposed in a first compartment of the at least two compartments, Tomes ‘753 claims that both the first and second syringes are disposed in the first compartment (claim 22, the first compartment supporting the first syringe at a shallower depth within the single level tray than the second syringe). 
Tomes ‘753 does not explicitly claim swabsticks. Serany discloses a kit including one or more swabsticks disposed within a compartment (col. 2, lines 55-65, The tray also has a depression 32 for balls 34 of cleansing material, e.g. rayon … forceps 36). Regarding the rationale and motivation to modify the claims of Tomes ‘753 with Serany’s swabsticks, see the discussion of claim 14 above.  


Regarding pending claims 2-7, 9-13, 15, 16 and 18-20, Tomes ‘753 claims all limitations in patented claims 1, 10, 15, 21, 22, 36, 44 and 50 in combination with Serany as shown in table 2. 
Table 2: Tomes ‘753 double patenting
Pending claim 
Tomes ‘753 or Serany
Pending claim 
Tomes ‘753 or Serany
Pending claim 
Tomes ‘753 or Serany
Pending claim 
Tomes ‘753 or Serany
2
15
6
50
11
Serany
16
Serany
3
Serany
7
Serany
12
Serany
18
10
4
22
9
44, 50
13
10
19
10
5
21
10
Serany
15
1
20
36


Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 20 32, 33, 46, 47 and 51 of Tomes ‘088; Jennifer E. et al. (US 9745088 B2) in view of Serany; Frank J. Jr. et al. (US 3329261 A).
Regarding pending claim 1, Tomes ‘088 claims substantially all limitations in patented claims 1, 4, 5, 32, 33, 46, 47 and 51. Regarding the limitation of a tray having a first compartment for receiving one or more syringes, Tomes ‘088 claims that the first compartment receives both the first and second syringes (claim 4, the at least two compartments comprising the first compartment to support the first syringe and the second syringe at different heights).  

Regarding pending claim 8, Tomes ‘088 claims substantially all limitations in patented claims 1, 4, 5, 20, 32, 33 and 51. 

Regarding pending claims 2-7 and 9-13, Tomes ‘088 claims all limitations in patented claims 4, 5 and 51 as shown in table 3. 
Table 3: Tomes ‘088 double patenting
Pending claim 
Tomes ‘088 or Serany
Pending claim 
Tomes ‘088 or Serany
Pending claim 
Tomes ‘088 or Serany
2
51
6
5
11
Serany
3
Serany
7
Serany
12
Serany
4
4
9
5, 20
13
4
5
4
10
Serany





Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-9 and 11-12 of Tomes ‘243; Jennifer E. et al. (US 10640243 B2) in view of Serany; Frank J. Jr. et al. (US 3329261 A).
Regarding pending claim 1, Tomes ‘243 claims substantially all limitations in patented claims 1, 5-9, 11 and 12. Tomes ‘243 does not claim an outer packaging. Serany discloses a compact catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising: 
a tray (col. 1, lines 60-70, tray 12); 
a Foley catheter (col. 3, lines 20-25, Foley catheter 48); and 
an outer packaging disposed about the tray (col. 1, lines 60-70, envelope 16). 
Regarding the rationale and motivation to modify Tomes ‘243 with Serany’s packaging, see the discussion of claim 1 above.  

Regarding pending claim 8, Tomes ‘243 claims substantially all limitations in patented claims 1 and 4. 
Tomes ‘243 does not claim wrap material or outer packaging, and does not explicitly claim a Foley catheter. Serany discloses a catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising:
at least one layer of wrap material enclosing a tray within one or more folds of the at least one layer of wrap material (col. 1, lines 60-70, wrap 14); and 
an outer packaging disposed about both the tray and the at least one layer of wrap material (col. 1, lines 60-70, envelope 16).  
Serany selects a well-known type of urinary catheter and protects a catheterization kit from contamination. Regarding the rationale and motivation to modify the claims of Tomes ‘243 with Serany’s wrap material and outer packaging, see the discussion of claim 1 above. 

Regarding pending claims 2-7 and 9-13, Tomes ‘243 claims all limitations in patented claims 1, 4, 7 and 8 as shown in table 4. Regarding the limitation of the Foley catheter passing through the opening into the lubricating jelly application chamber, Tomes ‘243 claims  a lubricating jelly application chamber (claim 1); and an opening between a compartment and lubricating jelly application chamber (claim 4). 
Table 4: Tomes ‘243 double patenting
Pending claim 
Tomes ‘243 or Serany
Pending claim 
Tomes ‘243 or Serany
Pending claim 
Tomes ‘243 or Serany
2
7
6
1
11
Serany 
3
Serany 
7
Serany 
12
Serany 
4
8
9
1, 4
13
1
5
1
10
Serany 



Claims 8-13, 14-16, 18, 19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 8 of Tomes ‘992; Jennifer E. et al. (US 10946992 B2).  
Regarding pending claim 8, Tomes ‘992 claims substantially all limitations in patented claims 1 and 8. 
Tomes ‘992 does not claim an outer packaging. Serany discloses a catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising:
an outer packaging disposed about both a tray and at least one layer of wrap material (col. 1, lines 60-70, envelope 16).  
Serany protects a catheterization kit from contamination. Regarding the rationale and motivation to modify the claims of Tomes ‘992 with Serany’s wrap material and outer packaging, see the discussion of claim 1 above. 

Regarding pending claim 14, Tomes ‘992 claims substantially all limitations in patented claim 1. 

Regarding pending claim 21, Tomes ‘992 claims substantially all limitations in patented claims 1, 2 and 8. Regarding the limitation of the at least two compartments being open via a top opening of the tray, Tomes ‘992 claims that the kit includes a single layer tray comprising first, second and third compartments separated by walls (claim 1). This implies that all three compartments are arranged on a single level and have upward-facing openings. 

Regarding pending claims 9-13, 15, 16, 18 and 19, Tomes ‘992 claims all limitations in patented claims 1 and 4 as shown in table 5.
Table 5: Tomes ‘992
Pending claim 
Tomes ‘992 or Serany
Pending claim 
Tomes ‘992 or Serany
Pending claim 
Tomes ‘992 or Serany
9
1
12
4
16
1
10
1
13
1
18
1
11
4
15
1
19
1



Claims 1-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 9, 11 and 13 of Tomes ‘352; Jennifer E. et al. (US 9283352 B2), in view of Serany; Frank J. Jr. et al. (US 3329261 A). 
Regarding pending claim 1, Tomes ‘352 claims substantially all limitations in patented claims 1, 3 and 9. Regarding the limitation of outer packaging, Tomes ‘352 claims a sealed bag (claim 3, a sealed bag disposed about the wrap).  
Tomes ‘352 does not explicitly claim that the second syringe contains water. Serany discloses a catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising: 
a syringe containing water (col. 3, lines 5-10, The tray 12 has a further depression 44 for a prefilled syringe 45 used to inflate the balloon on the catheter … the barrels 45b filled with a fixed amount of sterile water). 
Serany supplies a catheterization kit with inflation fluid for a Foley catheter. Regarding the rationale and motivation to modify the claims of Tomes ‘352 with Serany’s sterile water, see the discussion of claim 1 above.  
Regarding pending claim 8, Tomes ‘352 claims substantially all limitations in patented claims 1, 3 and 9. 

Regarding pending claims 14 and 21, Tomes ‘352 claims substantially all limitations in patented claims 1, 9, 11 and 13. 

Regarding pending claims 1-7, 9-13, 15, 16 and 18-20, Tomes ‘352 claims all limitations in patented claims 1, 8 and 13 in combination with Serany, shown in table 6.
Table 6: Tomes ‘352 double patenting
Pending claim 
Tomes ‘352 or Serany
Pending claim 
Tomes ‘352 or Serany
Pending claim 
Tomes ‘352 or Serany
Pending claim 
Tomes ‘352 or Serany
2
1
6
1
11
Serany
16
13
3
Serany
7
13
12
Serany
18
1
4
1
9
1
13
1
19
1
5
1
10
13
15
1
20
8


Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 14 and 16 of Tomes ‘596; Jennifer E. et al. (US 9808596 B2), in view of Serany; Frank J. Jr. et al. (US 3329261 A).  
Regarding pending claim 1, Tomes ‘596 claims substantially all limitations in patented claims 1, 2, 14 and 16. Tomes ‘596 does not explicitly claim that the second syringe contains water. Serany discloses a catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising: 
a syringe containing water (col. 3, lines 5-10, The tray 12 has a further depression 44 for a prefilled syringe 45 used to inflate the balloon on the catheter … the barrels 45b filled with a fixed amount of sterile water). 
Serany supplies a catheterization kit with inflation fluid for a Foley catheter. Regarding the rationale and motivation to modify the claims of Tomes ‘596 with Serany’s sterile water, see the discussion of claim 1 above. 

Regarding pending claim 8, Tomes ‘596 claims substantially all limitations in patented claims 1 and 2. 
Tomes ‘596 does not claim an outer packaging. Serany discloses a catheterization package (col. 1, lines 25-30; col. 1, lines 60-70, box 10), comprising:
an outer packaging disposed about both a tray and at least one layer of wrap material (col. 1, lines 60-70, envelope 16).  
Serany protects a catheterization kit from contamination. Regarding the rationale and motivation to modify the claims of Tomes ‘596 with Serany’s wrap material and outer packaging, see the discussion of claim 1 above. 

Claims 1, 8, 14 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 10 and 11 of Tomes ‘752; Jennifer E. et al. (US 10512752 B2).  
Regarding pending claim 1, Tomes ‘752 claims substantially all limitations in patented claims 1, 7 and 10. Regarding the limitation of the first syringe and second syringe disposed within the tray in accordance with an order of their use, Tomes ‘752 claims instructions that describe how to use the Foley catheter and its accessories (claim 7, a health care services portion comprising instructions for using the Foley catheter and corresponding medical devices on the patient). This implies that the order of the syringes in the tray corresponds to their order of use in the instructions. 
Although Tomes ‘752 claims a method of using a catheter package, Tomes ‘752 claims all the structural limitations of claim 1. 

Regarding pending claim 8, Tomes ‘752 claims substantially all limitations in patented claims 1 and 10. Regarding the limitation of an outer packaging, Tomes ‘752 claims a sealed bag (claim 1, a sealed bag disposed about the single level tray and the one or more layers of wrap). 

Regarding pending claims 14 and 21, Tomes ‘752 claims substantially all limitations in patented claims 1, 10 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781